Citation Nr: 0618857	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
essential tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1991 to May 1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2001 rating action that denied a rating in 
excess of 30 percent for an essential tremor.  The veteran 
filed a Notice of Disagreement in February 2002, and the RO 
issued a Statement of the Case (SOC) in June 2002.  The 
veteran filed a Substantive Appeal in July 2002.

In May 2003, the veteran and his wife testified during a 
Board hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is of record.    

In October 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected in the 
August 2005 Supplemental SOC (SSOC)), and returned this 
matter to the Board for appellate consideration.

In a February 2006 letter, the Board notified the veteran 
that the VLJ that conducted the May 2003 hearing was no 
longer employed with the Board, and that he was entitled to 
an additional hearing, if he so desired.  In a March 2006 
response, the veteran requested a Board hearing before a VLJ 
in Washington, D.C.  By letter of April 2006, the Board 
notified the veteran of a Board hearing that had been 
scheduled for him in Washington, D.C. for a date in June.  
The veteran failed to report for the hearing. 


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  The veteran's essential tremor affects the left upper 
extremity and shoulder and right hand, with some radiation 
into the torso and lower extremities, and with other 
objective signs suggestive only of minor pyramidal tract 
involvement at rest on recent VA examinations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
essential tremor are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Codes 8099-8004 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A March 2004 RO letter notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim and what was needed to establish entitlement 
to a higher rating (evidence showing that the condition had 
worsened).  Thereafter, they were afforded opportunities to 
respond.  The Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the March 2004 RO letter provided notice that 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get, and requested that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that this letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States. Court 
of Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the document meeting the 
VCAA's notice requirements was  furnished to the veteran 
after the August 2001 rating action on appeal.  However, the 
Board finds that the delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's March 2004 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent the claim under consideration, the 
RO readjudicated the veteran's claim on the basis of all the 
evidence of record in August 2005, as reflected in the rating 
action and SSOC.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  While the Court 
also held that VA must provide information regarding the 
effective date that may be assigned, and such notice has not 
been provided in this case, on these facts, the RO's omission 
is harmless.  Id.  Here, the claim for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection; the Board is denying the claim 
(hence, no effective date is being assigned); and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the claim on appeal is 
limited to a claim for an increased rating).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining post-service VA and private medical records through 
2005.  In December 2001 and February and March 2005, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim, reports of which are of record.  A 
transcript of the veteran's May 2003 Board hearing testimony 
has been associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence in 
connection with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of August 1993, the RO granted 
service connection for an essential tremor, and assigned a 30 
percent rating by analogy to paralysis agitans under the 
provisions of 38 C.F.R. § 4.124a, DCs 8099-8004, from May 21, 
1993.  See 38 C.F.R. § 4.27.  By rating action of August 
2005, the RO granted a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), as well as service connection for 
myoclonic dystonia with depressive features associated with 
an essential tremor, and assigned a 50 percent rating 
therefor, each from May 2001.  
 
When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Under the applicable criteria, a 30 percent rating is the 
minimum rating assignable for paralysis agitans under DC 
8004.  Disability from the disease and its residuals may be 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  Partial loss of use 
of 1 or more extremities from neurological lesions is to be 
rated by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, in this case, the Board 
finds that a schedular rating in excess of 30 percent for an 
essential tremor is not warranted under DC 8004.

On November 2001 VA neurological examination, strength was 
normal in the sternocleidomastoids.  Motor testing showed 
occasional vesiculation involving the left triceps.  No 
vesiculations were detected over the upper back.  The veteran 
had some give-way weakness of hand grip.  Myotonia was not 
identified.  Sensation was intact.  Reflexes were hypoactive 
but symmetric, and plantar reflexes were flexor.  There was 
incoordination on finger-to-nose testing, as well as mild 
incoordination on heel-to-knee testing.  The veteran arose 
from a wheelchair and ambulated without assistive devices.  
He could stand on his toes and heels, but had some trouble 
tandem walking.  The impressions included dystonia of unclear 
etiology, and history of vesiculations versus myokymia.  The 
examiner commented that the veteran appeared to have some 
incoordination of the arms, but no widespread vesiculations, 
although he did have some involving the left triceps.  He 
also had some give-way weakness involving the muscles of the 
upper extremities, but he was able to ambulate without 
assistive devices.  

On December 2001 VA outpatient examination, the veteran 
complained of worsening tremors.  Current examination showed 
some twitching in the face, neck, platysma, shoulders, arms, 
and hands.  The pedal pulses were palpated without 
difficulty.  He had to hold a cup of coffee with both hands, 
and had somewhat of a clawing or drawing of his fingers when 
he sat at rest.  Reflexes were brisk bilaterally in the upper 
and lower extremities.  No more than a couple beats of clonus 
were appreciated in the ankles.  The veteran had difficulties 
with finger-to-nose and heel-to-shin testing.  There was full 
range of motion of the shoulders, elbows, wrists, fingers, 
hips, knees, ankles, and feet, and no contractures were 
noted.  He had tremors, muscle twitching, and spasms of a 
modest to severe degree in the shoulders, chest, abdomen, and 
legs, more so in the left upper leg than the right.  When 
lying on the examination table he was at rest, and he 
appeared dynamic with movement, although he had no choreoform 
movement, and it was more with just lying, with vesiculations 
and twitching.  The assessment was myoclonic dystonia.

On January 2002 VA outpatient examination, the examiner noted 
that the myoclonic dystonia was causing the veteran to have 
clumsiness, and he needed a right leg knee-ankle-foot brace.  
He currently had myoclonic dystonic twitching from the top of 
the head down to the legs, as well as inward-turning of the 
right foot which might be part of this.  

On February 2002 VA outpatient neurological examination, 
there were no myoclonic movements of the palate, and no 
fasciculations of the tongue.  Motor examination showed 
normal tone bilaterally, and power was symmetric at 5/5.  
There was no muscle atrophy.  There were both a postural and 
kinetic tremor bilaterally in the upper extremities, and 
occasional fine movements of the fingers which possibly 
represented small fasciculations, though no large muscle 
fasciculations or myoclonic movements were seen.  There was 
occasional movement of the left upper extremity, though no 
grossly dystonic movements were seen.  There were no abnormal 
movements in the lower extremities noted on examination, and 
no noted acataphasia or choreiform movements.  Sensation was 
intact, and vibratory and position sense was normal.  Finger-
to-nose and heel-to-shin testing was intact, without 
dysmetria.  Rapid alternating movements were intact 
bilaterally, although the veteran was slightly more clumsy on 
the left.  Gait testing showed intact tandem walking and a 
negative Romberg sign.  Reflexes were symmetric: trace in the 
upper extremities despite distraction, and 2 in the lower 
extremities including the ankles.  The toes were downgoing 
bilaterally.  The impression was that the veteran's symptoms 
were most consistent with an essential tremor, with noted 
improvement after alcohol consumption.  

March 2002 VA electromyographic and nerve conduction studies 
were normal, with no electrodiagnostic evidence for a 
neuropathic process.  Muscle tone was normal, and there was 
no focal weakness of the upper extremities.  Sensory 
examination of the upper extremities was intact bilaterally.  
No fasciculations or other movement abnormalities were seen.  

On May 2002 VA outpatient examination, the veteran appeared 
somewhat twitchy, although it was unclear to the examiner 
whether there might be a strong volitional component to this.  
Reflexes were 2-3+ in the upper extremities.  Tone appeared 
normal.  Gait was remarkable for turning in the left foot as 
he walked, and the examiner was again unsure whether this was 
volitional.  The assessment was possible movement disorder 
perhaps best described as essential myoclonus and tremor; 
chorea was another possibility, as well as a strong 
psychiatric component to the presentation.  When seen again 
in August, reflexes were 1+ in the upper extremities and 2-3+ 
in the lower extremities, with an equivocal toe on the left 
due to withdrawal, and a downgoing toe on the right.  On 
motor testing, the veteran tended to turn-in his feet, and 
had a give-away quality of weakness, especially in the left 
extremities.  He also demonstrated irregular jerking in the 
left upper extremity.  Gait was relatively unremarkable, 
although he did toe-in.  The assessment was possible movement 
disorder versus functional cause for excessive movements; it 
was difficult to fit the veteran's complaints into any 1 
particular syndrome, and objective signs were suggestive only 
of minor pyramidal tract involvement at best.  The 
possibility of focal or generalized dystonia could be raised, 
although there appeared to be a strong functional component 
to the veteran's examination.  

On early April 2003 VA outpatient orthopedic examination, the 
veteran had pain with full range of motion of the hips, 
knees, and ankles.  There was no tenderness, and the hips, 
knees, and patellae were stable.  

On late April 2003 VA outpatient examination, the veteran 
ambulated without difficulty.  In a May 2003 addendum to the 
examination report, a physician opined that the veteran was 
able to operate a motor vehicle/car without restriction.

During the May 2003 Board hearing, the veteran and his wife 
testified about his tremors and how they impaired him 
functionally.  He stated that it caused him constant shaking, 
jerking, and pain somewhere in his body, caused him to fall 
approximately once per day; and generally prevented him from 
driving a car.  His wife testified that she shaved the 
veteran and cooked for him, buttoned and zipped his clothing, 
and tied his shoes.  

On early June 2004 VA outpatient examination, the veteran's 
myotonic dystonia was noted to significantly interfere with 
his activity level, causing him to fall.  Current examination 
showed left arm and hand spasticity from nerve injury.   
Pedal pulses were normal.  There were fasciculations in the 
arm, shoulder, and abdomen from myoclonic dystonia.  
  
On mid-June 2004 VA outpatient neurological examination, 
muscle tone was within normal limits.  There was a tremor in 
both hands.  Strength was 5/5 throughout.  There was sensory 
impairment to vibration and pain in the left lower 
extremities; otherwise, sensory testing was unremarkable.  
Coordination was slightly impaired on finger-to-nose testing 
bilaterally; heel, knee, and shin testing was intact.  
Reflexes were 2+ throughout, and the plantar response was 
found bilaterally.  The assessment was that it was difficult 
to feature the veteran's complaints into any one particular 
syndrome, and objective signs were suggestive only of minor 
pyramidal tract involvement at rest, as the myoclonus was 
likely psychogenic.  Compared to examination 2 years ago, the 
physician opined that the veteran's symptoms had not 
worsened, and that he did not need medications for his 
myoclonus-dystonia.

On February 2005 VA examination, the veteran complained of a 
tremor affecting his torso, abdominal muscles, and legs which 
was aggravated by anxiety and stress.  He also complained of 
spilling food on his clothing, and that his wife had to cut 
his food for him, assist him with activities of daily living, 
such as shaving and brushing teeth.  He drank 3 pots of 
coffee per day, but denied that caffeine had any effect on 
his tremors.  On current motor examination, the veteran 
exhibited arrhythmic large motor excursions of the entire 
left upper extremity and shoulder, with some radiation into 
the torso and lower extremities, and the most likely 
diagnosis was myoclonic dystonia.  Due to the severity of the 
myoclonic dystonia and involuntary movements, the examiners 
opined that any employer was likely to consider the veteran a 
potential liability, as a result of which he was not 
considered to be employable.

A March 2005 VA examination found no sleep apnea.

On the aforementioned  record, the Board finds that a 
schedular rating in excess of 30 percent is not warranted for 
the veteran's essential tremor under DC 8004.  The objective 
findings show that his current significant impairment stems 
from the organic and functional symptoms of his myoclonic 
dystonia, a disability for which he is also service connected 
and for which he receives a separate disability rating.  In 
this regard, the Board notes the June 2004 VA examination 
findings showing a tremor in both hands, but objective signs 
suggestive only of minor pyramidal tract involvement at rest, 
as the myoclonus was likely psychogenic.  Significantly, the 
physician opined that the veteran's symptoms had not worsened 
compared with examination 2 years ago.  Although on February 
2005 VA examination the veteran complained of a tremor 
affecting his torso, abdominal muscles, and legs, and on 
examination he exhibited arrhythmic large motor excursions of 
the entire left upper extremity and shoulder, with some 
radiation into the torso and lower extremities, these were 
diagnosed to be manifestations of the service-connected 
myoclonic dystonia.

The objective findings pertaining to the essential tremor do 
not show partial loss of use of 1 or more extremities from 
neurological lesions such as to permit rating by comparison 
with the mild, moderate, severe, or complete paralysis of 
peripheral nerves, as provided by 38 C.F.R. § 4.124a.

There is no other diagnostic criteria which would provide a 
basis for assignment of a higher rating in this case.  In 
this regard, in June 2006, the veteran's representative 
argued that the essential tremor should be rated analogous to 
seizures under DC 8911.  However, the  Board finds that this 
is not an appropriate analogy, as seizures are not a closely-
related disease in which the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  Rather, it is no more than a conjectural analogy, 
which 38 C.F.R. § 4.20 specifically provides must be avoided.

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that the veteran's 
service-connected disability lumbosacral strain reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (cited to in the August 2005 
SSOC).  In this regard, the Board notes that, while the 
veteran is unemployed, the competent medical evidence 
demonstrates that his essential tremor alone does results in 
marked interference with employment (beyond that contemplated 
by the 30 percent schedular rating assigned).  In this 
regard, the Board notes the February 2005 VA medical opinions 
that the veteran was considered to be unemployable due to the 
combined severity of the myoclonic dystonia and involuntary 
movements, and the fact that a TDIU has been assigned based 
on consideration of both those and 2 other service-connected 
disabilities affecting the knees.  There also is no objective 
evidence that the disability warrants frequent treatment, 
much less frequent periods of hospitalization, or that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent for the service-connected essential 
tremor is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.   See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 



ORDER

A rating in excess of 30 percent for an essential tremor is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


